DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebillard (WO 2011/015895) in view of Lelic et al (USPGP 2008/0271955).
Regarding Claims 1,11 Rebillard discloses a (see fig. 3, 4b, 5) landing floor door access system for an elevator system comprising: 
a door lock 19 operably connected to a landing floor door; 
a door lock controller 27, 28 (Fig. 3) operably connected to the door lock, the door lock controller configured for non-contact communication (page 11 lines 9-30) with an access device 33 such that communication between the access device 33 and the door lock controller 27 initiates a signal from the door lock controller to the door lock to deactivate the door lock (page 11 lines 9-30).

	Rebillard does not explicitly teach that the door lock is for the landing floor door, the deactivation of which allows a user access to a hoistway of the elevator system through the landing floor door.
Lelic discloses a door lock 30 for the landing floor door 22, the deactivation of which allows a user access to a hoistway of the elevator system through the landing floor door.
It would have been obvious to one of ordinary skill in the art to adapt the Rebillard teachings with the teachings of Lilec, so as to make it easy for a user to access the hoistway with non-contact communication, as is known in the art to be desirable for its convenience and safety. 
Regarding Claim 12, Rebillard discloses initiating non-contact operable communication between the access device and a door lock controller to initiate a signal from the door lock controller to the door lock; and deactivating the door lock via the signal from the door lock controller (page 11 lines 9-30).
Regarding Claims 2,7,13 Rebillard discloses the access device 33 comprises an RFID tag in a handheld device (Fig. 4B).
Regarding Claims 3,8,14 Rebillard discloses the access device 33 automatically communicates with the door lock when the access device is placed within an operable range of the door lock (RFID tag 33 and sensor 28).
Regarding Claims 4,9,15 Rebillard discloses the access device 33 must be activated by a user (“user identification” page 11 line 3) before communication is initiated with the door lock 26.




.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837